SECOND DIVISION
                                ANDREWS, P. J.,
                            MILLER and BRANCH, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules/


                                                                        July 9, 2015




In the Court of Appeals of Georgia
 A15A0295. IN THE INTEREST OF L. R. M., a child.

      MILLER, Judge.

      After the juvenile court found L. R. M. deprived, the paternal grandmother

filed a motion to intervene seeking custody of and visitation with the child. The

juvenile court denied the grandmother’s motion to intervene, and she appeals,

contending that the juvenile court erred in denying her motion because she had an

absolute right to intervene under OCGA § 19-7-3 (b) (1), the Grandparent Visitation

Statute. The grandmother also contends that the trial court erred in denying her

motion on the merits because it applied the wrong legal standard and failed to

consider the best interests of the child. For the reasons that follow, we affirm.
      “On appeal, we review the evidence in the light most favorable to the juvenile

court’s order.” (Citation omitted.) In the Interest of S.K., 248 Ga. App. 122 (545 SE2d

674) (2001).

      So viewed, the evidence shows that L. R. M. was born in June 2012 and lived

with his mother and father1 at the paternal grandmother’s house. In May 2013, after

the father was incarcerated for possession of methamphetamine and theft, L. R. M.

continued to live with his mother at the grandmother’s house. During this time, the

grandmother cared for the child and provided financial assistance to pay for the

child’s day care, diapers, and food.

      In July 2013, the Division of Family and Children Services (“DFCS”) filed a

deprivation petition against the mother, who had an active case plan for drug use and

inadequate supervision, alleging that the mother had unresolved substance abuse

problems and was inadequately supervising her children, including L. R. M. In

August 2013, the juvenile court entered an emergency order authorizing DFCS to

remove the children from the grandmother’s home and granting temporary custody




      1
        At the time proceedings were commenced, the father was listed as the putative
father of L. R. M., but he legitimated the child in February 2014.

                                          2
to DFCS. DFCS then placed L. R. M. and his siblings in the home of a maternal

sister.

          In October 2013, the juvenile court found that L. R. M. was deprived based on

the mother’s substance abuse problem and the mother’s and the incarcerated father’s

inability to provide adequate supervision, housing, and support for the child. The

juvenile court ordered DFCS to develop a case plan to reunite L. R. M. with the

mother. The mother’s case plan required her to, among other things, obtain a

substance abuse assessment, complete a drug treatment program, remain drug free for

six months, submit to random drug screens, obtain stable housing and income, pay

child support, and attend all scheduled visits.2

          Following L. R. M.’s removal from her home, the grandmother was allowed

two hours of supervised visitation every other week. By February 2014, the

grandmother was allowed to have overnight visits, and she was aware that she was

not to allow the mother to have unsupervised visits with L. R. M. In April 2014,

however, DFCS terminated her unsupervised visits because of concerns that the

grandmother was allowing the mother to have unsupervised visits with L. R. M., and


          2
        As part of his case plan goals, the father was required to obtain stable housing
and attend visitation upon his release from confinement.

                                            3
because the mother had been arrested. Regarding the mother’s arrest, the evidence

showed that the mother was arrested on an outstanding bench warrant during a drug

bust while in the company of the grandmother’s other son, who had been recently

released from prison. The mother was in jail for approximately 15 days, and after her

release, she was arrested a second time for disorderly conduct.

      Around that time, the grandmother filed the instant motion to intervene,

seeking visitation and custody of L. R. M. under OCGA § 19-7-3. The juvenile court

held a hearing on the grandmother’s motion. During the hearing, the mother testified

that she wanted the grandmother to have custody of L. R. M. until she could regain

custody, provided that she was able to visit the child. The mother admitted that since

her children were removed, she had not attended an inpatient drug treatment program

as recommended. The evidence also showed that the grandmother worked as a truck

driver, and that she took care of her disabled mother who lived with her. Although the

mother and grandmother both claimed that they had not lived together since August

2013, other evidence showed that the mother had been living with the grandmother.

      The DFCS case manager testified that L. R. M. was doing well in his current

placement, and she did not want to separate him from his siblings. The case manager

also had concerns about L. R. M. living with the grandmother because she allowed

                                          4
her adult children and L. R. M.’s mother to have access to the house and the

grandmother’s children and the mother were not positive influences and might expose

L. R. M. to criminal activity. The case manager, however, was amenable to resuming

unsupervised visitations after a period of supervised visitation.

      Following the hearing, the juvenile court denied the grandmother’s motion to

intervene, finding that OCGA § 19-7-3 does not provide an unconditional right to

intervene, allowing permissive intervention would prejudice the adjudication of the

case, and placing L. R. M. outside the custody of DFCS would impede the case plan

to reunify the children. The juvenile court also denied the grandmother’s request for

visitation because she had no right to visitation and she failed to establish that the

health or welfare of L. R. M. would be harmed unless visitation was granted or that

the child’s best interest would be served by visitation. The juvenile court provided,

however, that DFCS was authorized, but not required, to offer visitation to the

grandmother. This appeal followed.

      1. Before addressing the merits of the grandmother’s enumerations of errors,

we must address whether we have jurisdiction to consider this direct appeal. See

Mauer v. Parker Fibernet, LLC, 306 Ga. App. 160, 161 (701 SE2d 599) (2010)



                                          5
(“[A]n appellate court has a duty to raise the question of jurisdiction in all cases

where there may be doubt about its existence.”) (citations omitted).

      Generally, the denial of a motion to intervene is not a final judgment and thus,

is reviewable under the interlocutory appeal procedure. See Davis v. Deutsche Bank

Nat. Trust Co., 285 Ga. 22, 23 (673 SE2d 221) (2009). Pleadings and motions,

however, are construed according to their substance and function and not merely by

nomenclature. See Forest City Gun Club v. Chatham County, 280 Ga. App. 219, 220

(633 SE2d 623) (2006).

      In this case, the grandmother filed her motion to intervene seeking custody and

visitation under OCGA § 19-7-3 after the juvenile court entered its deprivation order

in which it gave DFCS temporary custody of L. R. M. Under OCGA § 5-6-34 (a)

(11), a direct appeal is authorized from”[a]ll judgments or orders in child custody

cases awarding, refusing to change, or modifying child custody or holding or

declining to hold persons in contempt of such child custody judgment or orders[.]”

This Court has held that orders resulting from petitions for grandparent visitation and

custody are directly appealable under OCGA § 5-6-34 (a) (11). See, e.g., Hargett v.

Dickey, 304 Ga. App. 387, 388 (1) (696 SE2d 335) (2010); see also In the Interest of

J.N., 302 Ga. App. 631, 634 (1) (691 SE2d 396) (2010) (a juvenile court’s order

                                          6
denying a motion seeking a custody modification based on changed circumstances in

a deprivation matter was a final directly appealable judgment under OCGA §§ 5-6-34

(a) (1) and 15-11-3). Since the trial court denied the grandmother’s petition for

custody and visitation, the denial of the grandmother’s motion is directly appealable.

      2. The grandmother contends that the trial court erred in ruling that she did not

have an unconditional right to intervene under OCGA § 19-7-3 (b). Pretermitting

whether the juvenile court erred in ruling that the grandmother did not have a right

to intervene, the grandmother has failed to establish reversible error. Notably,

although the juvenile court technically denied her motion to intervene, the juvenile

court held a hearing in which the grandmother was allowed to present evidence in

support of her request for visitation and custody, and it fully considered the merits of

her claims before denying her motion. See O’Neal v. Oxendine, 237 Ga. App. 171,

177 (3) (514 SE2d 908) (1999) (no reversible error shown even though trial court

denied petitioner’s motion to intervene, because petitioner was nevertheless allowed

to participate in hearing).

      As to the merits of her motion, the grandmother has failed to show that the trial

court erred in denying her request for visitation and custody. The grandmother

contends that the trial court erred because, in determining that the health and welfare

                                           7
of L. R. M. would not be harmed by the lack of visitation under OCGA § 19-7-3 (c),

the trial court failed to consider the fact that L. R. M. lived with the grandmother, the

grandmother provided financial support, and the grandmother established a pattern

of regular care and visitation with the child. The grandmother also contends that the

trial court ignored provisions of OCGA § 19-7-3 (c) and (d) requiring the trial court

to give deference to the parents’ wishes that the grandmother have visitation.

      The decision to grant or deny a grandparent’s petition for visitation is within

the discretion of the trial court, and we will affirm the court’s decision absent an

abuse of that discretion. See Srader v. Midkiff, 303 Ga. App. 514, 516 (1) (693 SE2d

856) (2010). Where there is any evidence to support the trial court’s ruling, we cannot

say there was an abuse of discretion. See Vines v. Vines, 292 Ga. 550, 552 (2) (739

SE2d 374) (2013).

      Under OCGA § 19-7-3 (c), a trial court may grant visitation rights to a

grandparent if the court finds that the health and welfare of the child would be

harmed unless visitation is granted,3 and if the best interests of the child would be

      3

       In considering whether the health or welfare of the child would be
      harmed without such visitation, the court shall consider and may find
      that harm to the child is reasonably likely to result where, prior to the
      original action or intervention:

                                           8
served by such visitation. Although the grandmother argues that subsection (c)

applies, the more pertinent standard governing this case is set forth in subsection (d)

because the father was incarcerated.

      Under OCGA § 19-7-3 (d),

      if one of the parents of a minor child dies, is incapacitated, or is
      incarcerated, the court may award the parent of the deceased,
      incapacitated, or incarcerated parent of such minor child reasonable
      visitation to such child during his or her minority if the court in its
      discretion finds that such visitation would be in the best interests of the
      child. The custodial parent’s judgment as to the best interests of the
      child regarding visitation shall be given deference by the court but shall
      not be conclusive.

OCGA § 19-7-3 (d).




      (A) The minor child resided with the grandparent for six months or
      more;

      (B) The grandparent provided financial support for the basic needs of
      the child for at least one year;

      (C) There was an established pattern of regular visitation or child care
      by the grandparent with the child; or

      (D) Any other circumstance exists indicating that emotional or physical
      harm would be reasonably likely to result if such visitation is not granted.

OCGA § 19-7-3 (c).

                                           9
      In this case, although the trial court was required to give some deference to the

mother’s desire to let the grandmother have custody and visitation, the mother’s

judgment about the best interests of L. R. M. was not conclusive, and the trial court’s

rejection of the mother’s request was supported by the evidence presented at the

hearing. That evidence showed that DFCS took L. R. M. into custody while the child

was living with the grandmother and mother, and there is some evidence that the

mother continues to live with the grandmother despite their protestations otherwise.

The conditions precipitating DFCS’s involvement have remained, as the mother has

not made any progress with her DFCS case plan, continues to use drugs, and has

failed to attend a drug treatment program. Additionally, the grandmother knew that

the mother was not allowed to have unsupervised visitation with L. R. M., yet the

grandmother ignored this restriction and allowed the mother to have such visitation

while L. R. M. was in the grandmother’s care. Finally, the DFCS case manager was

concerned about having L. R. M., who was doing well in his current placement, live

with the grandmother because the grandmother allowed the mother, who had

unrehabilitated substance abuse issues, to have access to her house. In light of these

circumstances, there was no abuse of discretion in denying the grandmother’s request

for custody and visitation.

                                          10
Judgment affirmed. Andrews, P. J., and Branch, J., concur.




                                 11